  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 1 of 19 PageID #:2756




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                         )
DAVID ROGERS, ET AL.,                                    )
                                                         )    Case No. 2012 CV 07220
                 Plaintiffs,                             )
                                                         )    Judge Edmond E. Chang
          v.                                             )
                                                         )    Magistrate Weisman
FORD MOTOR COMPANY,
                                                         )
                 Defendants.                             )
                                                         )

                  DEFENDANT FORD MOTOR COMPANY’S TRIAL BRIEF

          Defendant Ford Motor Company submits this trial brief regarding three issues that Ford

anticipates may arise during the trial.

          First, Plaintiff proposes to call as witnesses former plaintiffs in this case to offer “me too”

testimony about alleged discriminatory conduct that they, not Plaintiff David Rogers, experienced.

Although the Court denied Ford’s motion to exclude entirely that form of testimony, the Court in

a series of pre-trial orders imposed strict limitations and conditions on any such testimony. This

brief sets forth those limitations that the Court imposed.

          Second, Ford moved to exclude Plaintiff’s proposed inflammatory demonstrative of a

“noose,” given that it bears no resemblance to the object Plaintiff has described and that can be

seen in a photograph Plaintiff has offered as evidence. Although the Court did not grant Ford’s

motion, it ordered that the demonstrative may not be used unless and until Plaintiff establishes that

the demonstrative “is substantially similar to the original.” R. 313 at 1-2. Plaintiff should not be

permitted to use the demonstrative exhibit unless he lays a “firm foundation[ ]” for it, which he

will be unable to do. Finley v. Marathon Oil Co., 75 F.3d 1225, 1231 (7th Cir. 1996) (emphasis

added).


                                                    1
     Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 2 of 19 PageID #:2756




         Third, regardless of how Plaintiff’s liability case is presented to the jury, Plaintiff’s

evidence will be insufficient as a matter of law to justify an award of punitive damages against

Ford for a host of reasons. As a result, Plaintiff’s punitive damages claim should not be submitted

to the jury, and Ford intends to move at the appropriate time under Federal Rule of Civil Procedure

50(a) for judgment as a matter of law. And if punitive damages is submitted to the jury, the Due

Process Clause requires that several jury instructions be given in order to avoid the arbitrary

deprivation of Ford’s property.

I.       Plaintiff’s “Me Too” Witnesses.

         The Court previously denied Ford’s motion in limine to exclude entirely the testimony of

Ford employees Althea Demps, Carline Dunlap, Mark Franklin, and Russell Spalding that they

allegedly experienced racial discrimination, hostile work environment, or retaliation against them,

as opposed to witnessing any such discrimination against Plaintiff. 1 Yet in accepting Plaintiff’s

proffer in part on those witness’ testimony, the Court also imposed limitations and conditions. See

R. 306 at 1. Ford reiterates its objections to those witness’ “me too” testimony, and here sets forth

the limitations and conditions imposed on any “me too” testimony offered at trial.

         Plaintiff agreed in his proffer that he will not elicit testimony from any of the “me too”

witnesses about: (1) discipline that they, or any of the other current or former plaintiffs in this

lawsuit, experienced; 2 (2) harassment and intimidation from supervisors/management who are not

common to Plaintiffs’ situation; (3) discrimination, racially hostile work environment, and

retaliation outside of the MP&L Department, except to the extent that it involved conduct


 1
     Plaintiff has since advised that they do not intend to offer the testimony of Franklin or Spalding
at trial.
 2
    The Court has also ruled that Ford may put on disciplinary evidence concerning these
individuals if they open the door through their testimony. See, e.g., Pretrial Conference Transcript,
Vol. 2, Dec. 16, 2019, at 189:9-11, 190:25–191:23.

                                                  2
     Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 3 of 19 PageID #:2756




pertaining to Bill Rentschler, Dana Joyce, John Grzych, Jeff Brooks, or Al Ourednik, or that came

up during the course of any of Ford’s investigations into any of Plaintiff’s complaints; (4) their

health issues; (5) any monetary damages other than income lost in connection with being deprived

of overtime and overtime opportunities; and (6) with respect to Ms. Dunlap, her allegations that

Ford violated its settlement agreements with her. See generally R. 295

         At the pretrial conference, Plaintiff further clarified the limitations on the testimony that

he might elicit from the “me too” witnesses.

         First, with respect to those witnesses’ “participat[ion] in Ford’s investigations into any

complaints of race discrimination and/or retaliation” (R. 295, at 2, 4, 6, 8), Plaintiff confirmed that

he was referring only to: (1) an alleged August 13, 2008 internal complaint letter; (2) the August

2008 EEOC charge against Ford filed by Ms. Dunlap (and, with respect to Ms. Demps, the October

2008 charge with the Chicago Commission on Human Relations); and (3) “the investigation into

the noose,” see Pretrial Conference Transcript, Vol. 2, Dec. 16, 2019, at 127:14–128:10

(confirming “that’s the waterfront” with respect to Ford’s investigations); id. at 131:14-19

(agreeing that “participating in Ford’s investigations into any complaints of race discrimination”

refers only to “the August 2008 internal complaint, the Chicago Commission and EEOC charges,

and the noose”).

         Second, with respect to testimony about “incidents of being stalked, overly scrutinized,

given increased workloads, being rushed, made to work outside of job assignments, 3 and otherwise

intimidated by management for complaining of race discrimination” (R. 295, at 2, 4-5, 7, 9),

Plaintiff clarified that he would not elicit “any testimony” relating those acts “from managers or


 3
    Plaintiff himself testified that he had no issues with job placement, so this testimony would be
particularly irrelevant and prejudicial. Pl. Depo., D. Trial Ex. 331 at 85 (“I didn’t have a problem
getting any job placements with MP&L.”).

                                                  3
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 4 of 19 PageID #:2756




supervisors that were not over the Plaintiff” (Pretrial Conference Transcript, Vol. 2, Dec. 16, 2019,

at 130:21-24). “In other words,” Plaintiff agreed that he would not “bring[ ] up supervisors that

don’t have anything to do with Mr. Rogers’ claim as performing . . . this bad conduct.” Id. at

130:24–131:2.

         Third, Plaintiff confirmed that the same limitation applied with respect to testimony about

“race discrimination and hostile work environment,” agreeing that he would seek testimony about

those topics from “me too” witnesses only insofar as they were “perpetrated by the supervisors in

common with Mr. Rogers.” Pretrial Conference Transcript, Vol. 2, Dec. 16, 2019, at 131:25–

132:5.

         Fourth, Plaintiff “represented that he will only elicit testimony from former plaintiffs that

they sought overtime and that they did not receive it (but should have)—but will not attempt to

quantify the specific amount of lost overtime.” R. 306 at 1.

         Fifth, as discussed during the pretrial conference and confirmed in the Court’s subsequent

order (R. 306 at 1), Plaintiff “must limit the former plaintiffs’ testimony on alleged discrimination

and retaliation to the 2008-2010 time period (that is, the time period that Rogers himself alleges

that he experienced discrimination and retaliation).”

         While preserving its objections to “me too” testimony of any kind, Ford respectfully

submits that these limitations—at a minimum—must be strictly enforced during the trial, and Ford

will object and seek all available relief if the witnesses testify beyond these limitations. In addition,

the witnesses should be instructed about these limits outside the presence of the jury immediately

before they begin testifying.

II.      Proposed Demonstrative Exhibit.

         The Court should not allow Plaintiff to use the proposed highly inflammatory

demonstrative exhibit of a noose. There is a photograph of the supposed “noose,” and if Plaintiff

                                                   4
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 5 of 19 PageID #:2756




wishes to use a demonstrative, he should use the photograph, assuming proper foundation and

other evidentiary requirements are satisfied. Instead, recognizing that no jury would find that the

object in the photograph is a noose, Plaintiff’s counsel’s husband created a prototype that is

substantially different in significant and critical ways from the object seen in the photograph.

Plaintiff’s strategy is clearly to distract—to focus the jury on the demonstrative (created by an

attorney 12 years after the fact), rather than the evidence. The prejudice to Ford if the noose

demonstrative is paraded before the jury is incalculable and incurable. This symbol is so

inflammatory that once introduced, no instruction will be able to avoid inflaming the passion of

the jury.

        Ford recognizes that the Court denied Ford’s motion in limine. But the Court also ruled

that Plaintiff may only use the demonstrative if “one of the witnesses can testify that it is

substantially similar to the original.” R. 313 at 1-2. Ford submits that Plaintiff will be unable to

meet even this standard and certainly cannot establish the “firm foundation[ ]” required for such

an inflammatory demonstrative exhibit. Finley v. Marathon Oil Co., 75 F.3d 1225, 1231 (7th Cir.

1996) (emphasis added).

        A.     The Court Should Not Allow Plaintiff to Use the Proposed Demonstrative
               Exhibit.

        Trial courts “should exercise reasonable control over the mode and order of examining

witnesses and presenting evidence so as to . . . make those procedures effective for determining

the truth.” Fed. R. Evid. 611(a). Demonstrative exhibits have only a secondary or derivative

function: they explain or clarify already admitted evidence. Baugh ex rel. Baugh v. Cuprum S.A.

de C.V., 730 F.3d 701, 707 (7th Cir. 2013). Thus, a demonstrative exhibit must be accurate and

reliable and must assist the factfinder in understanding the evidence. See Verizon Directories

Corp. v. Yellow Book USA, Inc., 331 F. Supp. 2d 136, 139-44 (E.D.N.Y. 2004).


                                                 5
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 6 of 19 PageID #:2756




          Plaintiff’s proposed demonstrative does not assist the factfinder in understanding the

evidence—it distracts the factfinder from the evidence. There is a photograph of the object in

question, and Plaintiff should be limited to that photograph as the demonstrative.

          The photograph, which (presumably) will be entered into evidence shows the following

object:




          That object is not in the shape of a noose, does not contain the “hangman’s knot that defines

a noose, is made up of multiple different kinds of materials, and has a mysterious looking tag on

it. It looks nothing like a noose.

          A noose has certain defining characteristics. See Tyiarah Adewakun, Hanging on to

Justice: Why the Display of a Hangman’s Noose in the Workplace Gives Rise to a Racially Hostile

Work Environment, 20 Rutgers Race & L. Rev. 13, 13 (“A noose can be described as a loop formed

                                                   6
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 7 of 19 PageID #:2756




in rope, cord, etc. by means of a slipknot so that the loop tightens as the rope is pulled.”) (internal

quotation marks omitted); La. Rev. Stat. § 14.40.5 (defining “noose” as “a rope tied in a slip knot,

which binds closer the more it is drawn, which historically has been used in execution by hanging,

and which symbolizes racism and intimidation”). A simple Google images search shows the shape

and knot that characterize a noose:




       Obviously aware that the photograph of the object refutes Plaintiff’s claim that the object

was a noose, and desperate to deliver an image of an actual noose that does not appear in the

photograph, Plaintiff’s counsel had her husband create this demonstrative:




                                                  7
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 8 of 19 PageID #:2756




       The demonstrative alters the shape of the object in the photograph to make it look more

like an actual noose than the object in the photograph. It introduces the hangman’s knot, which is

not visible in the photograph. And it omits the tag present in the photograph.

       The proposed demonstrative was not created by Plaintiff (or any other witness). Nor was

it authenticated by Plaintiff (or any other witness). And there is no evidence that the proposed



                                                8
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 9 of 19 PageID #:2756




demonstrative is an accurate reflection of the original object—indeed the photograph refutes any

such suggestion. As a result, the Court should not allow Plaintiff to use it. See Wilbon v.

Plovanich, No. 12 C 1132, 2016 WL 3922906, at *3 (N.D. Ill. July 21, 2016) (concluding that a

hand-drawn “map” created by an investigator that the witness did not “sign off . . . as a correct and

accurate representation” was properly excluded); Lekkas v. Mitsubishi Motors Corporation, 2005

WL 2989899, at *5 (N.D. Ill. Nov. 3, 2005) (“without a showing of similarity,” the videos were

“just similar enough to the events at issue to confuse the jury and leave the jurors with the

prejudicial impression of a recreation of the actual occurrence according to Defendants’ theory of

causation”); Fusco v. General Motors Corp., 11 F.3d 259, 264 (1st Cir. 1993) (reasoning that

exclusion of a demonstrative exhibit was proper when that exhibit was “rife with the risk of

misunderstanding”). If shown to the jury, the demonstrative will “leave the jurors with the

prejudicial impression” that the proposed demonstrative exhibit is the actual item at issue. See

Lekkas, 2005 WL 2989899, at *5.

       The Seventh Circuit has stressed that trial courts must be careful about the use of

demonstrative exhibits.     Finley, 75 F.3d at 1231 (affirming district court’s exclusion of

demonstrative evidence). Visuals are powerful, and “in some cases too powerful, as we learn in

Julius Caesar from Antony’s masterful demagogic use of Caesar’s blood-stained toga and slashed

body to arouse the Roman mob.” Id. For that reason, “the trial judge must make sure that the jury

is not misled concerning the actual meaning of the object in the context of the litigation.” Id.

       Given that there is an actual photograph of the object in question, the additional probative

value of a manufactured noose is miniscule. And the danger of unfair prejudice or misleading the

jury is enormous. See Wilbon, 2016 WL 3922906, at *3 (citing Fed. R. Evid. 403). This is

precisely why the balancing test in Rule 403 was created. See Old Chief v. United States, 519 U.S.



                                                 9
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 10 of 19 PageID #:2756




172, 184-85 (1997) (“[W]hen Rule 403 confers discretion by providing that evidence ‘may’ be

excluded, the discretionary judgment may be informed not only by assessing an evidentiary item’s

twin tendencies, but by placing the result of that assessment alongside similar assessments of

evidentiary alternatives.”).

       It is clear, given the fact that there is a photograph, the differences between the

demonstrative and the photograph, and the nature of the object itself that “the only conceivable

reason” for using the demonstrative is “to inflame the jury.” Ferrier v. Duckworth, 902 F.2d 545,

548 (7th Cir. 1990). “Because the noose is among the most repugnant of all racist symbols,

because it is itself an instrument of violence, there exists a real and substantial danger that the

noose evidence could lead the jury to decide the case on an improper emotional basis.” E.E.O.C.

v. Caterpillar, Inc., No. 03 C 5637, 2004 WL 2092003, at *1 (N.D. Ill. Sept. 14, 2004) (internal

quotations and citation omitted) (excluding evidence of a noose found at plaintiff’s home). As the

Seventh Circuit has explained, “the noose is a visceral symbol of the deaths of thousands of

African-Americans at the hand of lynch mobs.” Porter v. Erie Foods Int’l, Inc., 576 F.3d 629, 636

(7th Cir. 2009). Thus, even if “the jury will know that the demonstrative is not the actual alleged

noose that was found” (R. 313), permitting Plaintiff to use a tangible, visual item that it not what

Plaintiff actually saw will be prejudicial and inflammatory. And that unfair prejudice is entirely

unnecessary given the testimony and photographic evidence that will be presented to the jury.

       Plaintiff suggests that the proposed demonstrative exhibit will assist him in describing what

the actual item looked like—particularly in the face of cross-examination. See Pl.’s Resp. to Def.

Ford’s Mot. in Limine at 3, R. 303. But this is presumably why he had his friend take the

photograph of the noose. What Plaintiff is saying is that the photograph itself will not allow him

to effectively and persuasively convey to the jury that the object is a noose. This is tantamount to



                                                10
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 11 of 19 PageID #:2756




an admission that the object is not a noose and that no one looking at the photograph would believe

otherwise. It is simply improper for Plaintiff to be allowed to materially alter what he actually saw

in the photograph in order to fit the story he wants to tell the jury. That is textbook manufactured

evidence only here it is a manufactured demonstrative. Plaintiff may not simply describe the

proposed demonstrative exhibit to the jury because it is not the actual item. It is not even evidence.

See Baugh ex rel. Baugh, 730 F.3d at 707 (explaining that demonstratives “are used to aid the jury

in its understanding of the evidence that has already been admitted”) (emphasis added). And there

is evidence—the digital photograph.

       B.      If the Proposed Demonstrative is Not Excluded, Plaintiff Must Lay a Firm
               Foundation Before He Uses It.

       In all events, the demonstrative may not be used until there is evidence in the record that

could support it, and upon a finding by the Court that the demonstrative is substantially similar to

that evidence. See Baugh ex rel. Baugh, 730 F.3d at 707; Estate of Carey by Carey v. Hy-Temp

Mfg., Inc., 929 F.2d 1229, 1235 (7th Cir. 1991). Indeed, the Court ordered expressly that the

proposed demonstrative may be used only if “one of the witnesses can testify that it is substantially

similar to the original.” R. 313 at 2.

       The Seventh Circuit has advised that “judges should be cautious in allowing the

introduction of physical exhibits . . . without firm foundations.” Finley, 75 F.3d at 1231 (emphasis

added). That is because “[a]fter hearing a welter of confusing and contradictory testimony,” the

jury will be tempted “to resolves its doubts on the basis of a simple, tangible, visible . . . object.”

Id. That risk is especially acute here because the object is not admissible evidence, but merely a

demonstrative exhibit.

       The burden of foundation here should be a significant one. As the Seventh Circuit has

explained, “[a]n important body of psychological research undermines the lay intuition that


                                                  11
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 12 of 19 PageID #:2756




confident memories of salient experiences . . . are accurate and do not fade with time.” United

States v. Bartlett, 567 F.3d 901, 906 (7th Cir. 2009) (quoting Krist v. Eli Lilly & Co., 897 F.2d

293, 296-97 (7th Cir. 1990)). In other words, as time passes, there is a heightened risk that

memories will fade. See Bartlett, 567 F.3d at 906.

       There is no question that Plaintiff’s memory of the actual item—from 12 years ago—has

faded. Indeed, Plaintiff did not create the proposed demonstrative exhibit from his memory. It is

unlikely that Plaintiff will now be able to testify in a reliable way to the features of the object he

saw 12 years ago, as he must to lay the necessary foundation. See Fed. R. Evid. 611(a) (“The court

should exercise reasonable control over the mode and order of examining witnesses and presenting

evidence so as to . . . make those procedures effective for determining the truth.”).

III.   Punitive Damages.

       “[P]unitive damages pose an acute danger of arbitrary deprivation of property.” State Farm

Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 417 (2003). They are “quasi-criminal” in nature

and “concerns of reasonableness and adequate guidance from the court . . . enter into the

constitutional calculus” “when the case is tried to a jury.” Pac. Mut. Life Ins. Co. v. Haslip, 499

U.S. 1, 19 (1991). No matter how Plaintiff’s liability case is presented to the jury, Plaintiff’s case

for punitive damages is manifestly insufficient as a matter of law to justify an award of punitive

damages against Ford. Plaintiff’s punitive damages claim should not be submitted to the jury, and

Ford intends to move at the appropriate time under Federal Rule of Civil Procedure 50(a) for

judgment as a matter of law. And if punitive damages is submitted to the jury, the jury must be

properly instructed to avoid the significant risk that the jury would impose punitive damages

improperly. See Philip Morris USA v. Williams, 549 U.S. 346, 357 (2007) (“where the risk” of

the jury imposing punitive damages improperly “is a significant one . . . a court, upon request,

must protect against that risk”) (emphasis added).

                                                 12
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 13 of 19 PageID #:2756




        A.      Punitive Damages Should Not Be Submitted to the Jury.

        As an initial matter, the evidence at trial will be insufficient to send Plaintiff’s punitive

damages claim to the jury, for several reasons.

        First, an employer cannot be held liable for punitive damages unless the plaintiff proves

that “the employee who discriminated against him was a manager, acting within the scope of his

employment.” Cooke v. Stefani Mgmt. Servs., Inc., 250 F.3d 564, 568 (7th Cir. 2001). Plaintiff’s

punitive damages claim will likely hinge on that allegation that a “noose” was left in his work area.

He does not purport to know who left the supposed “noose” near his workplace, and there is not a

hint of a suggestion that it was left by any managerial employee at Ford. Further, at this juncture

where discovery has closed, there is no evidence, allegation, or suggestion that this item was left

by a managerial employee at Ford, let alone one acting within the scope of his employment.

        To the contrary, Ford took his complaints seriously, affirmatively investigated his

allegations, and concluded in good faith that his complaints were unfounded. Those “good faith

efforts,” which will be proven at trial, demonstrate that Ford “itself did not act in reckless disregard

of federally protected rights, thus making it inappropriate to punish the employer for its

[manager’s] contravention of its established policies.” Cooke, 250 F.3d at 568 (quotation marks

omitted; alteration in original)

        Second, to the extent Plaintiff argues at trial that Ford was somehow deficient in responding

to complaints or investigating Plaintiff’s allegations, that would not support a punitive damages

award as a matter of law. Punitive damages may be awarded only if a defendant acts intentionally

or with reckless disregard of a plaintiff’s federally protected rights—failing to act or mere

“negligence” is not enough. Gile v. United Airlines, Inc., 213 F.3d 365, 376 (7th Cir. 2000); see

also May v. Chrysler Grp., LLC, 716 F.3d 963, 974 (7th Cir. 2013) (holding that evidence was



                                                  13
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 14 of 19 PageID #:2756




insufficient to show “reckless disregard” even though employer “could have done more and

undertaken different measures”).

       Third, where there is a reasonable disagreement on whether a party acted properly, that is

not a basis for a punitive damages award. If a defendant acted in good faith, even if its actions

were ultimately wrongful, the defendant cannot have acted with malice or reckless disregard. See

Gile, 213 F.3d at 376 (“Although [defendant] wrongly believed that [plaintiff] was not disabled

under the ADA and did not adequately address her accommodation request, [defendant] did not

exhibit the requisite reckless state of mind” for punitive damages). Indeed, to punish a defendant

with a punitive damages award based on conduct that was not clearly unlawful would be

unconstitutional. See BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574 (1996) (“Elementary notions

of fairness enshrined in our constitutional jurisprudence dictate that a person receive fair notice

not only of the conduct that will subject him to punishment, but also of the severity of the penalty

that a State may impose.”).

       There are certainly other grounds that Ford will press in its Rule 50 motion, depending on

the evidence that is admitted at trial. There is no evidence or allegation in the case that could

support a punitive damages award as a matter of law, and therefore the Court should not submit

punitive damages to the jury. That is especially true, given that Plaintiff must prove the elements

of punitive damages by clear and convincing evidence. Cf. Honda Motor Co., Ltd. v. Oberg, 512

U.S. 415, 433 (1994) (“[T]he clear and convincing standard of proof[ ] is an important check

against unwarranted imposition of punitive damages.”).

       B.      If Submitted to the Jury, Numerous Instructions on Punitive Damages
               Would Need to Be Given.

       If the Court decides to submit Plaintiff’s punitive damages claim to the jury, several jury

instructions will be necessary in order to minimize the risk of an improper punitive damages award.


                                                14
  Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 15 of 19 PageID #:2756




See Williams, 549 U.S. at 357. Importantly, these instructions are not discretionary; they are

premised on Ford’s constitutional due process rights, and therefore must be given. See id. at 353

(“Given the risks of unfairness [in a punitive damages award] . . . , it is constitutionally important

for a court to provide assurance that the jury will ask the right question, not the wrong one”). Ford

will submit these instructions in connection with the Court’s procedures; below is just a summary

of the instructions that will be necessary, which Ford will supplement depending on the evidence

admitted at trial.

        First, the Court should adopt Ford’s proposed instruction that “[i]n determining the proper

amount of punitive damages, if any, you may not consider Defendant’s size, wealth, or overall

profits and revenues.” See Gore, 517 U.S. at 574-85; Zazu Designs v. L’Oreal, S.A., 979 F.2d 499,

508-09 (7th Cir. 1992); Pivot Point Int’l, Inc. v. Charlene Prods., Inc., 932 F. Supp. 200, 223 (N.D.

Ill. 1996) (Easterbrook, J.). Plaintiff’s only objection to this instruction—that this instruction

should not be given if there has been no evidence in the trial of Ford’s financial condition—is not

well-founded. Ford is a well-known corporation and its size and perceived wealth are widely

recognized regardless of what evidence is presented at trial.

        Second, the jury must be instructed that any punitive damages that are awarded must be

limited to the specific harm to Plaintiff and cannot be based on harm to third parties. See Williams,

549 U.S. at 353 (“the Constitution’s Due Process Clause forbids a State to use a punitive damages

award to punish a defendant for injury that it inflicts upon nonparties or those whom they directly

represent, i.e., injury that it inflicts upon those who are, essentially, strangers to the litigation”);

State Farm, 538 U.S. at 422 (to warrant punitive damages “conduct must have a nexus to the

specific harm suffered by the plaintiff”). To avoid the risk of an improper punitive damages award,




                                                  15
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 16 of 19 PageID #:2756




the jury should be specifically instructed that any harm to Plaintiff’s “me too” witnesses is

irrelevant to and cannot be a basis for punitive damages.

       Third, the jury should be specifically instructed that where reasonable minds can disagree

on whether a particular course of action was proper, that cannot form a basis for the award of

punitive damages. If a defendant’s course of conduct was objectively reasonable—even if

ultimately unlawful—the defendant cannot have acted with malice of in reckless disregard of the

plaintiff’s rights under federal law. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69-70 (2007)

(“disagree[ing]” with defendant’s analysis of its legal obligations, but holding that because

defendant’s interpretation, “albeit erroneous, was not objectively unreasonable,” defendant could

not be said to have acted “willfully” or with “reckless disregard”).

       Fourth, the jury should be instructed that a mere failure to investigate is not a proper basis

for punitive damages. That may qualify as negligence, but a mere failure to act does not meet the

“malice” or “reckless disregard” standard required for punitive damages. See May, 716 F.3d at

975 (evidence insufficient to prove malice or reckless indifference even though employer “could

have done more to stop the harassment”).

       Fifth, the jury should be instructed that the size of any punitive damages award must bear

a reasonable relationship to the amount of harm caused to Plaintiff by Ford punishable misconduct.

See State Farm, 538 U.S. at 427 (“courts must ensure that the measure of punishment is both

reasonable and proportionate to the amount of harm to the plaintiff and to the general damages

recovered”). If the compensatory damages awarded are substantial, then a punitive damage award

equal to the compensatory award can reach the outermost limit permitted by law, although a lesser

amount may be appropriate. See id. at 425 (“When compensatory damages are substantial, then a

lesser ratio, perhaps only equal to compensatory damages, can reach the outermost limit of the due



                                                16
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 17 of 19 PageID #:2756




process guarantee.”). And in any event, the ratio of punitive damages to compensatory damages

should not exceed 4 to 1. See id. (“In Haslip, in upholding a punitive damages award, we

concluded that an award of more than four times the amount of compensatory damages might be

close to the line of constitutional impropriety. We cited that 4–to–1 ratio again in Gore.”) (citations

omitted).

       Sixth, the jury should be instructed that punitive damages cannot be awarded against Ford

unless the Ford employees who discriminated or retaliated against Plaintiff were managerial

employees acting within the scope of their employment. See Federal Civil Jury Instructions of the

Seventh Circuit 3.13; Bruso v. United Airlines, Inc., 239 F.3d 848, 858 (7th Cir. 2001) (“The

plaintiff must demonstrate that the employees who discriminated against him are managerial

agents acting within the scope of their employment.”). For that reason, the jury should be

specifically instructed that the object Plaintiff asserts was a “noose” cannot be a basis for awarding

punitive damages, given that he has no evidence that any managerial employee left the object near

his workstation.

       Seventh, the jury should be instructed that it may award punitive damages only if Plaintiff

proves each of the elements of punitive damages by clear and convincing evidence. See Federal

Civil Jury Instructions of the Seventh Circuit 7.28 Committee Comment (b) (noting the unsettled

state of law in the Seventh Circuit on the burden of proof for punitive damages); see White v.

Burlington N. & Santa Fe R. Co., 364 F.3d 789, 821 (6th Cir. 2004) (Sutton, J., dissenting in part)

(“Supreme Court precedents concerning punitive damages and comparable forms of relief, as well

as relevant state-law practices, suggest that a clear and convincing standard of proof ought to

govern these claims”); cf. Honda Motor Co., 512 U.S. at 433 (“[T]he clear and convincing standard

of proof[ ] is an important check against unwarranted imposition of punitive damages.”). The jury



                                                  17
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 18 of 19 PageID #:2756




should also be instructed that clear and convincing evidence means that when they have considered

all of the evidence, they must be convinced that it is highly probable that it is true, a higher burden

of proof than “more probably than not true.” Federal Civil Jury Instructions of the Seventh Circuit

1.28.




                                                  18
 Case: 1:12-cv-07220 Document #: 322 Filed: 01/12/20 Page 19 of 19 PageID #:2756




Dated: January 12, 2020

                                     Respectfully submitted,

                                     BERKOWITZ OLIVER LLP

                                     By: /s/ Kathleen M. Nemecheck             ______
                                        Kathleen M. Nemecheck          ARDC #50139
                                        Jocelyn A. Villaneuva Admitted Pro Hac Vice
                                        2600 Grand Boulevard, Suite 1200
                                        Kansas City, Missouri 64108
                                        Telephone: (816) 561-7007
                                        Facsimile: (816) 561-1888
                                        E-Mail:      knemecheck@berkowitzoliver.com
                                                     jvillanueva@berkowitzoliver.com

                                        Mark H. Boyle                 ARDC #6200934
                                        Karen Kies DeGrand            ARDC #6191140
                                        Curtiss Schreiber
                                        Donohue Brown Mathewson & Smyth LLC
                                        140 South Dearborn Street, Suite 800
                                        Chicago, Illinois 60603
                                        Telephone: (312) 422-0900
                                        Facsimile: (312) 422-0909
                                        E-Mail:       mark.boyle@dbmslaw.com
                                                      karen.degrand@dbmslaw.com

                                        Blaine H. Evanson        Admitted Pro Hac Vice
                                        Gibson, Dunn & Crutcher LLP
                                        3161 Michelson Drive
                                        Irvine, California 92612
                                        Telephone: (949) 451-3805
                                        Facsimile: (949) 475-4768
                                        E-Mail:       bevanson@gibsondunn.com

                                        Attorneys for Defendant Ford Motor Company




                                       19
